..,-.   .--. r,   r\

                                     -"1
                                                                    1                            07/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 21-0056


                                           DA 21-0056
                                                                               El‘,LL.3
JOHN RICHARDS,LINDA MILLER and                                                  JUL 2 6 2021
LARRY RICHARDS,                                                              Bowe n Greenwood
                                                                           Clerk of Suprerne Court
                                                                              State of Montana
              Petitioners and Appellants,

       v.                                                                ORDER

MONTANA DEPARTMENT OF NATURAL
RESOURCES AND CONSERVATION,

              Respondent and Appellee.



       Representing themselves, John Richards, along with Linda Miller and Larry
Richards (Petitioners),I move this Court "For DNRC To Act in 'Good Faith.'" Through
counsel, the Department of Natural Resources and Conservation (DNRC) responds in
opposition because counsel was not contacted prior to the motion's filing, pursuant to
M.R. App. P. 16(1), and because the motion lacks any argurnent or grounds for relief
under the same rule.
       The Petitioners appeal a Missoula County District Court Order dismissing, without
prejudice, a petition for judicial review of the DNRC's cancellation of a lease because the
specific grounds for relief were not included, pursuant to Montana's statutes.
       The Petitioners now seek to gain the DNRC's approval to sell a trailer and
outbuildings, located on this "cancelled" lease lot. They state that the prior attempts for
the DNRC to consider other buyers and to mediate have been denied.
       The DNRC provides that the Petitioners' motion lacks legal authority. The DNRC
asserts that it has made several efforts to settle with the Petitioners on different occasions
and that the DNRC cancelled the Petitioners' lease for failure to correct several lease


       I We have pointed out previously that the District Court noted only Petitioner Larry
Richards had signed the Petition for Judicial Review, while all Petitioners signed and filed Notices
of Appeal with this Court. All three Petitioners signed this instant Motion.
violations, dating back to 2016. It requests denial of this motion because "the DNRC has
struggled to resolve Petitioners' concerns with the cancellation of Lease No. 3062606H"
and lists all the orders and decisions addressing the Petitioners' various unsupported
motions.
      The Petitioners' motion is not properly before this Court. The pleading does not
adhere to M.R. App. P. 16(1) because opposing counsel was not notified prior to its filing.
More importantly, this Court cannot provide the Petitioners relief when the relief is not
clearly articulated. M. R. App. P. 16(1). As an appellate court of review, we are limited
to review the filed briefs along with the record, final decision, and exhibits. M.R. App.P.
12 and 8(1). This appeal does not provide an opportunity for the Petitioners to reconcile
with the DNRC. Therefore,
      IT IS ORDERED that the Petitioners' Motion for the DNRC to Act in Good Faith
is DENIED and DISMISSED.
      DATED this Wihday of July, 2021.
                                                For the Court,




                                                By
                                                              Chief Justice




                                            2